Citation Nr: 1136723	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for cervical strain with spinal stenosis.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision, by the Salt Lake City, Utah RO, which denied the Veteran's claims of entitlement to service connection for cervical strain with spinal stenosis and service connection for a low back disorder.  

On December 2, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  


REMAND

The Veteran essentially contends that he has current low back and cervical spine conditions that developed as a result of his period of active service.  Specifically, the Veteran indicated that he was involved in an automobile accident at Ellsworth Air Force Base around 1973; he was transported to the base hospital and treated for a possible spine injury.  At his personal hearing in December 2010, the Veteran indicated that he was stationed at Ellsworth Air Force Base from 1970 to 1980; during that time, he was in a car accident coming from work outside the base.  The Veteran stated that he was broadsided and his head hit the window and he had the wind knocked out of him.  He indicated that he was taken by ambulance to the Air Force Base hospital; he was treated for a possible ruptured spleen and whiplash.  The Veteran indicated that he was placed in a neck brace for some time.  The Veteran reported that he continued to experience pain in his neck and back after service, but he learned to control the pain.  

The Veteran also indicated that he was involved in motorcycle accident in 1977 or 1978, a result of which was that his spine was almost totally severed; he was again treated at the Air Force base and placed on bed rest.  He added that he had been having continuous symptoms associated with the injury ever since.  

It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2010).  

The service treatment records (STRs) reflect that the Veteran was seen in July 1978 for complaints of headache from his neck to his head for the past 2 days; the impression was viral illness.  He was next seen in June 1979 for a possible back sprain about 10 days ago; the assessment was lumbosacral strain.  

A review of the claims file suggests that there may be STRs from this period of service that are not currently associated with the record.  Review of the claims file reveals the RO obtained the majority of the Veteran's STRs, but perhaps not all.  While the Veteran indicates that he was involved in a motor vehicle accident in 1973 and received treatment at the Ellsworth Air Force Base, the earliest treatment report from the Air Force Base is dated in July 1978.  Thus, it is possible that some STRs have not yet been included in the claims file.  Because VA is on notice that there may be service medical records that may be pertinent to the Veteran's claims for service connection and because those records may be of use in deciding the claims, these records are relevant and an attempt to obtain them should be made.  38 C.F.R. § 3.159(c) (2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the agency of original jurisdiction (AOJ) should seek to obtain any records evidencing hospitalization for a back injury at Ellsworth Air Force Base in South Dakota, during the period from 1970 to 1980.  

The case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate agency and request a search for all treatment records regarding the Veteran's injuries following a car accident in 1972/1973 and Ellsworth AFB Hospital records regarding the Veteran's treatment during the period from 1970 to 1980.  

In requesting these records, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159.  Efforts to obtain such records must be documented in the Veteran's claims file.  All records obtained, if any, should be associated with the claims file.  If records are not available, the Veteran should be so informed.  

2.  Thereafter, the Veteran's claim file should be referred to the examiner who performed the June 2010 VA examination and wrote the October 2010 medical opinion.  The examiner should be requested to review any additional service treatment records.  The examiner should specifically take into account any newly received records and the Veteran's account of what happened during service and thereafter.  (An opinion may not be based solely on the record entries or absence of entries over the years; the Veteran's competent statements regarding injury and symptoms through the years must also be accounted for.)  A detailed explanation for the examiner's opinion regarding the relationship between current disease and military service should be set forth.  The examiner should be specifically asked to explicitly outline the medical reasons to accept or reject the Veteran's statements regarding various injuries during service and continued symptoms thereafter.  (If another examination is deemed necessary in order to provide such an explanation, or the earlier examiner is no longer available, an examination should be scheduled.)  

3.  Thereafter, the AOJ should re-adjudicate the issues of entitlement to service connection for cervical strain with stenosis and service connection for a low back disorder.  If the decision remains in any way adverse to the Veteran, both he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this remand, the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

